[Cite as Hubbard v. Hubbard, 2019-Ohio-3065.]


                            IN THE COURT OF APPEALS OF OHIO

                                 TENTH APPELLATE DISTRICT

Shelby L. Hubbard,                              :

                Plaintiff-Appellant,            :
                                                                   No. 18AP-776
v.                                              :               (C.P.C. No. 07DR-1077)

David J. Hubbard,                               :           (REGULAR CALENDAR)

                Defendant-Appellee.             :



                                         D E C I S I O N

                                    Rendered on July 30, 2019


                On brief: Shelby L. Hubbard, pro se.

                On brief: The Law Office of Nicholas W. Yaeger, LLC, and
                Nicholas W. Yaeger, for appellee.

                   APPEAL from the Franklin County Court of Common Pleas,
                       Division of Domestic Relations, Juvenile Branch


BEATTY BLUNT, J.
        {¶ 1} Plaintiff-appellant, Shelby L. Hubbard, appeals from a decision and
judgment entry of the Franklin County Court of Common Pleas, Division of Domestic
Relations, Juvenile Branch, overruling Shelby's objections to a magistrate's decision. For
the following reasons, we overrule Shelby's assignments of error and affirm the decision of
the trial court.
        {¶ 2} Shelby and defendant-appellee, David J. Hubbard, divorced in 2008. They
had two children together. Both objected to an October 5, 2017 administrative adjustment
recommendation from the Franklin County Child Support Enforcement Agency increasing
David's child support amount. The magistrate conducted a hearing addressing those
objections in January 2018. In a March 2018 decision, the magistrate raised David's
No. 18AP-776                                                                           2


support obligations from $392.47 to $688.91. Only Shelby objected to the magistrate's
decision.
       {¶ 3} The trial court described and addressed Shelby's objections as follows:
               (1) The magistrate failed to check the box to make her
               recommendation immediately viable. The trial court held the
               box was properly unchecked because the magistrate did not
               make a finding that immediate relief was justified. The trial
               court also held that the issue became moot when the trial court
               issued its decision.

               (2) The magistrate failed to include advancements on David's
               inheritance when calculating his income. The trial court held
               the magistrate specifically included those amounts on her child
               support computation worksheet.

               (3) The magistrate erred in finding inheritance income was not
               gross income. The trial court held the magistrate properly
               labeled inheritance as non-taxable income under R.C.
               3119.01(C)(7)(e).

               (4) The magistrate erred in not deviating from standard
               worksheet factors when determining David's income because
               of his alleged "misconduct, undisclosed income, assets,
               perjuring [sic] and refusal to comply with discovery." The trial
               court held those grounds for deviation did not exist under
               statute and, to the extent they did, Shelby proffered insufficient
               evidence establishing those grounds were present here.

               (5) The magistrate erred in not including David's "self-
               generated income" in the form of reimbursement for mileage,
               free meals at the restaurants he managed, two cars gifted from
               his grandfather, and money gifted to David to pay for their
               daughter's private schooling. The trial court held Shelby
               presented insufficient evidence as to all grounds. The trial court
               also held the magistrate was in the best position to address
               credibility regarding conflicting mileage testimony.

               (6) The magistrate erred in finding Shelby voluntarily
               unemployed. The trial court held she failed to present sufficient
               evidence that the daughter's 20 medical appointments per year
               kept Shelby from finding and keeping a job.

               (7) The magistrate erred in deciding the effective date for the
               revised order to be October 1, 2017. The trial court held that
               date was appropriate under R.C. 3119.71(B).
No. 18AP-776                                                                            3


                (8) The magistrate erred in not finding the daughter was
                disabled so David would have to pay child support until
                daughter passes away. The trial court held Shelby presented no
                evidence that the daughter's diagnosis relative to diabetes,
                anxiety, post-traumatic stress disorder and constipation would
                prevent daughter from supporting herself past the age of 18.

                (9) The magistrate erred by not considering what standard of
                living would be if parents were married. The trial court held
                that standard only applies when the parents' married income
                exceeds $150,000, which was not the case here.

                (10) The magistrate and David's counsel had ex parte
                conversations and the domestic court was biased against
                Shelby because David's trial counsel was the brother of another
                judge serving on the same domestic court. The trial court found
                no evidence of either.
See Sept. 11, 2018 Decision at 2-24.
       {¶ 4} Shelby timely appeals.
       {¶ 5} Shelby assigns the following three assignments of error for our review:
                [1.] The trial court erred and abused its discretion denying all
                of appeallents objections after its de novo independent review
                creating reversible error regarding father's income for child
                support modification purposes.

                [2.] The trial court erred and abused its discretion denying all
                of appeallents objections after its de novo independent review
                creating reversible error regarding mothers income for child
                support modification purposes.

                [3.] The trial court committed plain error by not remanding for
                a new trial of the case after its de novo review violating mothers
                due process rights; prejudicial to the mother's.

(Sic passim.)
       {¶ 6} "Matters involving child support are reviewed under an abuse-of-discretion
standard." Morrow v. Becker, 138 Ohio St.3d 11, 2013-Ohio-4542, ¶ 9. "An abuse of
discretion is defined as an ' "unreasonable, arbitrary, or unconscionable use of discretion,
or as a view or action that no conscientious judge could honestly have taken." ' " State v.
Wood, 10th Dist. No. 15AP-615, 2016-Ohio-1239, ¶ 7, quoting State v. Kirkland, 140 Ohio
St.3d 73, 2014-Ohio-1966, ¶ 67, quoting State v. Brady, 119 Ohio St.3d 375, 2008-Ohio-
4493, ¶ 23. "In order to have an 'abuse' in reaching such determination, the result must be
No. 18AP-776                                                                              4


so palpably and grossly violative of fact and logic that it evidences not the exercise of will
but perversity of will, not the exercise of judgment but defiance thereof, not the exercise of
reason but rather of passion or bias." (Quotations and citation omitted.) State v. Jenkins,
15 Ohio St.3d 164, 222 (1984). An abuse of discretion is therefore found only in the rare
instance when the decision is unsupported by the facts and is contrary to logic. In re Estate
of Roch, 81 Ohio App.3d 161, 165 (9th Dist.1991), citing Jenkins at 222. When conducting
the requisite analysis, we may not substitute our judgment for that of the trial court. Lias
v. Beekman, 10th Dist. No. 06AP-1134, 2007-Ohio-5737, ¶ 11, see also Law Offices of
Russell A. Kelm v. Selby, 10th Dist. No. 15AP-1135, 2017-Ohio-8239, ¶ 22.
       {¶ 7} In essence, Shelby simply restates her objections to the magistrate's decision
as grounds for this appeal. While she now asserts denial of her discovery motions
constitutes a violation of her due process rights, she has waived that claimed error by not
preserving it below. See Hunter v. Shield, 10th Dist. No. 17AP-751, 2018-Ohio-2371, ¶ 23
(holding failure to raise issue before trial court equates to waiver).
       {¶ 8}   Upon review of the record, we determine the trial court did not abuse its
discretion in overruling each of Shelby's objections to the magistrate's decision. Thus, we
find no merit in Shelby's arguments and overrule her three assignments of error.
       {¶ 9} Having overruled Shelby's three assignments of error, we affirm the decision
of the Franklin County Court of Common Pleas, Division of Domestic Relations, Juvenile
Branch.
                                                                         Judgment affirmed.

                           BRUNNER and NELSON, JJ., concur.